DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

2.	Preliminary amendment filed on 10/22/20  has been entered.  
	Claims 1-20 canceled. 
	Claims 21- 40 are new claims . 
				Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/25/22, 11/2/21, 12/0/20 the information disclosure statement was considered by initialing the PTO Form 1449.
         Drawings

4.	The Examiner has approved drawings filed on 8/17/20.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21- 40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 20  of U.S. Patent No.10,748,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 029 .
With respect to claim 1 of the instant application , claim 1 of  029 stipulates a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform second operations comprising ( column 8, lines 53- 56):
 	receiving one or more input images( column 8, line 57); and 
processing the one or more input images using an image processing neural network system to generate a neural network output for an image processing task from the one or more input images, wherein the image processing neural network system comprises a spatial transformer module, and wherein during the processing of the one or more input images the spatial transformer module is configured to perform first operations comprising ( column 8, lines 58- 65): 
receiving an input feature map derived from the one or more input images, and applying a spatial transformation to the input feature map to generate a transformed feature map ( column 8, lines 66 – 67), comprising: 
generating spatial transformation parameters conditioned on the input feature map ( note, generating spatial transformation to input feature map to generate a transformed feature map, column 9, lines 1-2), and 
applying the spatial transformation to the input feature map in accordance with the spatial transformation parameters generated conditioned on the input feature map to generate the transformed feature map ( column 9, lines 1- 11), so that the invention defined by claim 21 of the instant application is fully anticipated by claim 1 of the 029. Claim  34, of the instant application, is anticipated by claim 14, of the 029 patent stipulates a method and similarly analysis as claim 21. Claim 38, of the instant application, is anticipated claim 18 of the 029 patent stipulates one or more non- transitory computer storage media encoded with instructions that, when executed by one or more computer... and similarly analysis like claim 21. Finally, the additional requirements variously set forth in claims 22 - 33, 35- 37, 39-40  of the instant application are variously stipulated by corresponding limitations set forth in claims 2- 13, 15- 17, 19 - 20 of the 029 patent, so that claims 21- 40 of the instant application are also fully anticipated by claims 1 - 20 of the patent.










Contact Information
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669